Citation Nr: 0725680	
Decision Date: 08/17/07    Archive Date: 08/22/07	

DOCKET NO.  05-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The veteran had periods of active service from January 1943 
to November 1945 and from March 1947 to March 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Waco, Texas, that confirmed and continued a 
10 percent disability rating for the veteran's PTSD.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all evidence necessary for an equitable disposition of the 
claim.

2.  Manifestations of the veteran's PTSD include recurrent 
dreams and recollections and sleep difficulty.  

3.  The veteran's PTSD has been described as having no impact 
on his functioning.  More than mild occupational and social 
impairment has not been demonstrated.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that a 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Beverly v. Nicholson, 19 Vet. App. 394 
(2005) (outlining VCAA notice requirements).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  It 
is the consensus opinion within VA that this also applies to 
claims for increased ratings.

A review of the evidence of record shows that the RO has 
essentially complied with these mandates.  By letter dated in 
April 2004, the veteran was told what the evidence had to 
show to support his claim.  He was informed how VA would help 
him obtain evidence for his claim.  He was also informed that 
it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  In a March 2006 communication, 
he was provided with information as to how VA assigns 
disability ratings and effective dates following an award of 
service connection.  

With regard to the duty to assist him, he was accorded 
special psychiatric examinations by VA in August 2004 and 
again in September 2006.  Reports of the examinations have 
been associated with the claims file.  Additionally, VA 
medical records have been obtained and associated with the 
claims folder.  Also, the veteran asked for a video 
conference hearing in his substantive appeal dated in August 
200. At an informal conference report in November 2005, it 
was indicated that he wanted to cancel the hearing, but be 
allowed 60 days to obtain new evidence.  In view of the 
foregoing, the Board finds that there has been such a 
compliance with the provisions of the VCAA.  No further 
development is required to comply with the duties to notify 
and assist the veteran in developing facts pertinent to the 
claim at this time.

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006)  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3 (2006).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability for a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the formula for rating mental disorders, a 10 percent 
rating is provided where there is occupational and social 
impairment due to mild transient symptoms with decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

The next higher rating of 30 percent is provided when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (i.e., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); see also Richards v. Brown, 9 Vet. App. 266-267 
(1996), citing The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV), page 32.  

A score of 61 to 70 is provided when there are some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but where the person is generally functioning pretty well, 
and has some meaningful interpersonal relationships.

Factual Background and Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his claim.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail each and 
every piece of evidence submitted by the veteran or in his 
behalf.  See Gonzales v. West, 218 F. 3d 1378 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD do not more nearly 
approximate the criteria for the assignment of a disability 
rating in excess of the 10 percent currently in effect.

The key items for consideration are the reports of VA 
psychiatric examinations accorded the veteran in August 2004 
and again in September 2006.  At the time of the August 2004 
examination, the claims file and VA health records were 
reviewed by the examiner.  There was no indication of 
hospitalization in the past for psychiatric purposes.  The 
veteran was currently receiving outpatient treatment for 
disorders that included PTSD.  The veteran was currently 
attending weekly group psychotherapy and regular individual 
therapy sessions.  He was also taking Trazodone and 
Alprazolam.  The veteran stated that he had formally retired 
from his job about 7 to 8 years previously.  He reported that 
he currently had positive relationships with his current wife 
and children from his first marriage.  He stated that he 
attended church regularly and noted that he was not a member 
of any military service organization.  He spent his time 
cooking, helping with housework, doing yard work, and keeping 
up his vehicles.  It was indicated that in general, for an 
individual of "80 years", the veteran had been functioning 
within normal limits or better.  The veteran referred to 
distressing dreams and recollections and occasional sleep 
disturbances as attributes of his PTSD.  Clinical evaluation 
was essentially unremarkable and the examiner stated there 
was no impact on social functioning.  The veteran was given 
an Axis I diagnosis of PTSD.  There was no Axis II diagnosis.  
He was given a GAF score of 65 and it was noted that his 
illness appeared to have been stable over the past four years 
since a previous examination in April 2000.

The same VA psychologist again examined the veteran for 
psychiatric purposes September 2006.  The claims file and VA 
health records were again reviewed by the examiner.  The 
veteran denied any hospitalizations since the aforementioned 
examination.  He was continuing to receive outpatient 
treatment for illnesses that included PTSD.  The veteran 
continued to report a history of sleep disruption secondary 
to nightmares of combat.  He also complained of some 
difficulty with concentration.  He stated that his symptoms 
of PTSD had gradually lessened over time, but were not in 
complete remission.  In addition to his current involvement 
in weekly group therapy for PTSD specifically, he was also 
being seen individually by a staff psychiatrist.  He was 
continuing to take Citalopram and Alprazolam.  The veteran 
continued to spend much of his time with day-to-day chores 
around his home.  He continued to have a positive 
relationship with his wife and four adult children from his 
first marriage.  With regard to psychosocial functioning, the 
examiner again stated there was no impact on social 
functioning as a clinical evaluation was essentially 
unremarkable.  For example, mood was euthymic with congruent 
affect.  There was no unusual impulse control and the veteran 
did not report any history of anxiety consistent with panic 
disorder.  The veteran was given an Axis I diagnosis of PTSD.  
There was no Axis II diagnosis.  He was given a GAF score of 
70.  It was noted that upon review of the record, it was 
indicated that the veteran's treating psychiatrist most 
recently had rated the GAF score as between 75 and 80 in June 
2006.  

In view of the foregoing, the Board finds that the disability 
picture attributable to the veteran's psychiatric 
symptomatology does not warrant a disability rating in excess 
of 10 percent.  There has been no showing of social 
impairment attributable to the veteran's PTSD.  No job 
impairment has been indicated either, with a notation that 
the veteran has been retired for a number of years.  The GAF 
scores provided by the examiner in August 2004 and again in 
September 2006 do not reflect anymore than mild impairment 
attributable to the PTSD.  Also, the GAF score given by a VA 
psychiatrist in June 2006 between 75 and 80 is reflective of 
no more than mild impairment.  The Board acknowledges that 
GAF scores are merely guidelines that the Board uses in 
assessing one's overall disability picture, but the Board 
notes that the scores given provide no indication of any more 
than mild social or industrial impairment during the past 
several years.  While the veteran has reported occasional 
difficulty in sleeping and experiencing recollections of 
distressing events, such occasional difficulty is 
contemplated in the currently assigned 10 percent rating.  He 
has been able to maintain good family relationships for many 
years.  He is currently retired, but there is no indication 
that he has any difficulty functioning on a daily basis 
around the house.  Accordingly, the Board finds no basis upon 
which to grant a disability rating in excess of the 
10 percent currently in effect. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

A disability rating in excess of 10 percent for the veteran's 
PTSD is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


